                        Case 1:19-cr-00824-PAE Document 43
                                                        44 Filed 04/16/20
                                                                 04/17/20 Page 1 of 1




                                                                                                        Ilana Haramati
                                                                                                            Of Counsel
                                                                                                 Direct (646) 860-3130
                                                                                                   Fax (212) 655-3535
                                                                                                      ih@msf-law.com



                                                           April 16, 2020
              Via ECF

              Hon. Paul A. Engelmayer
              United States District Court Judge
              United States Courthouse
              40 Foley Square
              Courtroom 1305
              New York, New York 10007
                                 Re:      United States v. David Binet, No. 19 Cr. 824 (PAE)
              Dear Judge Engelmayer:
                      We write on behalf of our client David Binet in the above-captioned case. Mr. Binet has
              been ill over the last several weeks in the midst of the COVID-19 national emergency, which has
              interfered with our ability to prepare Mr. Binet for his Presentence Interview with the Probation
              Department. Accordingly, we respectfully request an adjournment of his sentencing hearing,
              currently scheduled for June 15, 2020, until a date in September 2020 that is convenient for the
              Court.1 We further request a corresponding adjournment of the disclosure date for the U.S.
              Probation Office’s final Presentence Investigation Report.

                       We have conferred with Assistant United States Attorney David Abramowicz, who advised
              us that the government has no objection to this request.
 ----------------------------------------------------------------------------
 GRANTED. Sentencing is adjourned to September 21, 2020 at                             Respectfully Submitted,
 2:30 p.m. The parties shall serve their sentencing submissions
                                                                                       /s/ Ilana Haramati
 in accordance with this Court's Individual Rules & Practices in
 Criminal Cases. The Clerk of Court is requested to terminate                           Ilana Haramati
 the motion at Dkt. No. 43.
                                           4/17/2020                                    Counsel for Defendant David Binet
SO ORDERED.
                                                                      cc: Counsel of Record (via ECF)
                    
              __________________________________
                       PAUL A. ENGELMAYER
                                                                            U.S. Probation Officer Tandis Farrence (via email)

                       United States District Judge
              1
                Mr. Binet’s co-defendant is currently scheduled to be sentenced on September 21, 2020 at 10
              a.m. See ECF Doc. 39.
